DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,156,045. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a panel mat with a first and second  section including cells and interlocking members.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,895,044. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a panel mat with a first and second  section including cells and interlocking members.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean (2014/0137505).

Regarding claim 19, Jean teaches a lightweight universal panel mat designed to be interlocked with additional panel mats of similar side configurations, comprising: a first section (10a) having an upper surface that forms a top surface of the panel mat and is relatively flat, textured or structured to facilitate movement over the upper surface; a second section (76) having geometry that includes a plurality of cells (78) that support the first section and open lower surfaces, wherein the cells have angled sidewalls and tops of the cells are open or at least some of the cells are closed by a top surface, wherein the angled sidewalls are angled with respect to the upper surface and the open lower surfaces and wherein the cells are upward facing protrusions; first, second, third and fourth sides wherein the first and second sides are configured and dimensioned to be complementary to and matable with the third and fourth sides (28), so that a first or second side of a first mat can be interlocked with a third or fourth side of a second mat; wherein the first section at the third and fourth sides of the panel mat is configured to include a lip portion (32) that covers edges of the respective first and second sides of adjacently connected similarly configured panel mats and provides channels (channels between mats seen in Figure 5) that assist in allowing drainage of water from the top surface of the panel mat through the panel mat.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean (2014/0137505) in view of Rapaz (2007/0266669).


Regarding claim 20, Jean teaches a lightweight universal panel mat designed to be interlocked with additional panel mats of similar side configurations, comprising: a first section (10a) having an upper surface that forms a top surface of the panel mat and is relatively flat, textured or structured to facilitate movement over the upper surface; a second section (76) having geometry that includes a plurality of cells (78) that support the first section and open lower surfaces, wherein the cells have angled sidewalls and tops of the cells are open or at least some of the cells are closed by a top surface, wherein the angled sidewalls are angled with respect to the upper surface and the open lower surfaces and wherein the cells are upward facing protrusions; first, second, third and fourth sides (16, 18, 20, 22) wherein the first and second sides are configured and dimensioned to be complementary to and matable with the third and fourth sides, so that a -60-170028-11498 first or second side of a first mat can be interlocked with a third or fourth side of a second mat (Figure 3).  Jean fails to teach a ramp.  Rapaz teaches a universal panel mat with upper and lower surfaces and interlocking sides and one or more detachable side ramps (74) that facilitate smooth access to the upper surface of a mat.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include side ramps on the mat of Jean as taught by Rapaz as it is obvious to use a known technique to improve similar devices in the same way and further to allow an easy transition from the ground to the mat by vehicles.

Allowable Subject Matter
Claims 1-18 would be allowed if the double patenting rejection as outlined above is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 7, 2022